757 N.W.2d 458 (2008)
INTERNATIONAL TRANSMISSION COMPANY, Plaintiff-Appellee,
v.
PINE VIEW ESTATES SUBDIVISION ASSOCIATION, Defendant, and
Georgetown Communities Development, L.L.C., d/b/a River Ridge Manufactured Home Community, Burns Rolland, Sr., and Burns Rolland, Jr., Defendants-Appellants.
Docket No. 136887. COA No. 274413.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the May 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.